Citation Nr: 0719487	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-42 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The appellant served on active duty from May 1970 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas (North Little Rock RO), which 
declined to reopen the veteran's claim for entitlement to 
service connection for PTSD.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 1996 decision by the North Little Rock RO 
denied service connection for PTSD; the veteran did not file 
a notice of disagreement and the decision is final.

2.  Evidence added to the record since the January 1996 
decision relates, by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the veteran's service-connection claim for PTSD.




CONCLUSION OF LAW

1.  The January 1996 rating decision, which determined that 
there was no evidence that the veteran had a confirmed 
stressor or diagnosis of PTSD, necessary to warrant service 
connection, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. 
§§ 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the 
January 1996 rating decision sufficient to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  In 
this case, the Board concludes that it is not precluded from 
adjudicating whether to reopen the appellant's service 
connection claim without first deciding whether the VA's 
notice and duty to assist requirements have been satisfied 
with respect to the issue of new and material evidence.  This 
is so because the Board is taking action favorable to the 
appellant in reopening his service connection claim for PTSD.  
In light of the above, it is not prejudicial to the appellant 
for the Board to proceed to adjudicate the issue discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Analysis

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for PTSD.  
The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).

In a January 1996 rating decision, the veteran's claim for 
service connection for PTSD was denied.  It was determined 
that there was no evidence that the veteran had a confirmed 
stressor or a diagnosis of PTSD necessary to warrant service 
connection.  Since the veteran did not file a timely NOD, the 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2006).  The veteran filed to reopen the claim in 
October 2002 and has perfected an appeal to the Board.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2006).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the rating decision dated in January 1996.  Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

The new and material evidence received by VA since the 
January 1996 decision includes a statement by the veteran 
which describes a stressor he had not previously asserted, 
claiming a personal assault while in basic training.  Since 
this statement is not redundant of any other evidence 
previously considered and was not part of the record at the 
time of the January 1996 decision, it is considered new 
evidence.  It is also material, since it relates to an 
unestablished fact necessary to substantiate the veteran's 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).  The January 1996 denial was based in part on the 
fact that the veteran's claimed stressor, an incident on a 
boat in 1973 off the coast of Cambodia when the veteran was 
on deck while small arms fire erupted, could not be 
confirmed.  

In terms of the veteran's statements describing the new 
stressor, for the purpose of determining whether evidence is 
new and material, evidence is presumed credible and accorded 
full weight; only after the claim is reopened is its weight 
and credibility assessed.  Justus v. Principi, 3 Vet. App. 
510 (1993).  Accordingly, the new stressor is new and 
material evidence and the appellant's service-connection 
claim for PTSD is reopened. 


ORDER

New and material evidence to reopen the veteran's claim for 
service connection for PTSD has been received and the claim 
is reopened.  To this extent, the appeal is granted.


REMAND

The veteran has contended that his PTSD claim is based on an 
in-service personal assault.  In such situations it is not 
unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  Therefore, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).

As recently stated by the U.S. Court of Appeals for Veterans 
Claims (Court) in Bradford v. Nicholson, No 03-1204 (U.S. 
Vet. App. July 20, 2006), § 3.304(f)(3) provides 
"unequivocally" that "VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault" without first providing the requisite notice.  The 
Court also stated that § 3.304(f)(3) requires VA to advise 
personal assault claimants that credible supporting evidence 
of a stressor may include (1) "evidence from sources other 
than the veterans service records" or (2) "evidence of 
behavior changes."  The Board must provide "a written 
statement of [its] findings and conclusions, and the reasons 
or bases for those findings and conclusions, on all material 
issues of fact and law presented on the record."  38 U.S.C. § 
7104.  The Board must also address all issues that are 
reasonably raised by the appellant.  EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); see also Jones v. Principi, 3 Vet. App. 
396, 399 (1992).

Examples of evidence from sources other than the veteran's 
service records include, but are not limited to: records from 
law enforcement authorities; rape crisis centers; mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA must allow the veteran the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  During the pendency of this 
appeal, the Court issued a decision in the appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a effective date or a disability rating, if service 
connection were granted on appeal, and it is unclear whether 
the RO has requested "that the claimant provide any evidence 
in the claimant's possession that pertains to [his] claim."  
38 C.F.R. § 3.159(b)(1).  In addition, it does not appear 
that the RO advised the appellant that credible supporting 
evidence of a stressor may include evidence from sources 
other than the veteran's service records or evidence of 
behavior changes.  On remand, VA must provide this 
notification.  

Additionally, the veteran has not had a VA psychiatric 
examination.  If any of the stressors are verified on remand, 
the veteran should be afforded a VA psychiatric examination 
to provide opinions as to whether PTSD is found upon 
examination, due to a verified stressor.  Examples of such 
would be attacks by drill instructors while in boot camp in 
1970, or evidence otherwise showing that the veteran was 
likely a victim of personal assault.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004.  In particular, the 
AOJ must send the appellant a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an effective date or a 
disability rating, if service connection 
is granted on appeal, as outlined by the 
Court in Dingess, supra, (2) explains the 
information or evidence needed to 
establish a PTSD claim based on an in-
service personal assault, to include 
notice that credible supporting evidence 
of an in-service stressor may include 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes; and (3) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that the AOJ has complied 
with VA's duties to notify and assist a 
claimant.

2  After completion of the above, the AOJ 
should prepare a report detailing the 
nature of any in-service stressors that 
were established by the record.  If none 
was verified, the report will so state.  
This report is then to be added to the 
claims file. 

3.  If a stressor is verified, the AOJ 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination in order to determine the 
nature and etiology of any psychiatric 
disorder(s) found.  The examiner should 
take a complete history from the veteran 
and review the entire claims file and 
must indicate in the examination report 
that such was performed.  All special 
studies or tests including psychological 
testing and evaluations, deemed necessary 
by the examiner are to be accomplished.  
The psychiatric examination report should 
include a detailed account of all 
pathology found to be present and a 
Global Assessment of Functioning score 
attributable to any psychiatric disorder 
found.  The psychiatric examiner should 
review a copy of 38 C.F.R. § 4.125(a) and 
provide explicit responses to the 
following questions:

(a) Does the veteran have PTSD?

(b) If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor" that caused the 
disorder and the evidence upon which that 
opinion was based.  The examiner should 
also comment explicitly upon whether 
there is a link between such a stressor 
and the current symptoms, if any.  

The examiner should clearly outline the 
rationale for any opinion expressed and 
discuss the etiological opinions.  Note 
that the presence of one diagnosed 
psychiatric disorder does not preclude 
the veteran from also being diagnosed 
with PTSD.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

4.  After completion of 1 through 3 
above, the AOJ should readjudicate the 
appellant's claim for entitlement to 
service connection for PTSD.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The veteran 
need take no action unless otherwise notified; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2006).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


